            Case 1:20-cv-02441-LJL Document 28 Filed 12/04/20 Page 1 of 2




JAMES E. JOHNSON                     THE CITY OF NEW YORK                             MOSTAFA KHAIRY
Corporation Counsel                                                            Assistant Corporation Counsel
                                 LAW DEPARTMENT                                        phone: (212) 356-2105
                                                                                          fax: (212) 356-3509
                                         100 CHURCH STREET                             mkhairy@law.nyc.gov
                                        NEW YORK, N.Y. 10007



                                                               December 4, 2020

VIA ECF
Honorable Lewis J. Liman
United States District Judge
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007


                       Re:     Gabino Genao v. City of New York, et al.,
                               20-CV-2441 (LJL)
Your Honor:

              I am the attorney in the office of James E. Johnson, Corporation Counsel of the
City of New York, representing defendant City of New York in the above-referenced matter.
Defendant City of New York writes in accordance with the Court’s Valentin Order dated May
12, 2020, which directed the City to ascertain the identify of the five individuals identified in the
Complaint as “Officer Rodriguez,” “Correction Officer Morgan,” “Captain Smith,” “OBCC
Mailroom Officer Sands,” and “Warden Freeman,” and provide the address where these
individuals may be served with process. 1 See Civil Docket Sheet, Entry Nos. 10, 21.
                By way of background, according to the Complaint, on December 27, 2018 and
January 16, 2019 through January 27, 2019, these five Department of Corrections (“DOC”)
individuals allegedly caused a delay in sending out plaintiff’s mail. See Compl. at p. 4.
Although the precise factual allegations in plaintiff’s Complaint are difficult to discern, the
Complaint does set forth certain descriptive information and purported last names of some of the
five unidentified individuals, which defendant City has used to assist in their attempts to identify


1
 Waivers of service were returned unexecuted for these individuals on May 5, 2020. See Civil
Docket Sheet, Entry No. 9.
          Case 1:20-cv-02441-LJL Document 28 Filed 12/04/20 Page 2 of 2




the individuals and comply with the Court’s Order.        As such, the City now provides the
following names and service addresses:

              Correction Officer Melissa Rodriguez, Shield No. #3951. Correction Officer
Rodriguez may be served electronically under the Memorandum of Understanding (“the e-
service agreement”) between the Court, the DOC, and the New York City Law Department. 2
            Correction Officer Alonso Morgan, Shield No. #1051.               Correction Officer
Morgan may be served electronically under the e-service agreement.
                Captain Omar Smith, Shield No. #1651.           Captain Smith may be served
electronically under the e-service agreement.
              Correction Officer Kathleen Sands, Shield No. #8192. Correction Officer Sands
may be served under the e-service agreement.
               Captain Sonya Freeman, Shield No. #1733. Captain Freeman may be served
under the e-service agreement.
             This Office has now complied with the Court’s May 12, 2020 Valentin Order.
See Docket Entry Nos. 10, 21. The City thanks the Court for its time and attention to this matter.


                                                            Respectfully submitted,

                                                                   Mostafa Khairy /s/
                                                            Mostafa Khairy
                                                            Assistant Corporation Counsel
                                                            Special Federal Litigation Division

cc:    BY U.S MAIL
       Gabino Genao #113-17-00734
       Manhattan Detention Center
       125 White St.
       New York, New York 10013
       Plaintiff Pro Se




2
  In the event the Court requires a copy of the Memorandum of Understanding commemorating
this e-service agreement, one will be provided promptly upon the Court’s request.
